

115 HR 2141 IH: Conrad State 30 and Physician Access Reauthorization Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2141IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Schneider (for himself and Mr. Issa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide incentives to physicians to practice in rural and medically underserved communities, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Conrad State 30 and Physician Access Reauthorization Act. 2.Conrad State 30 program (a)ExtensionSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (Public Law 103–416; 8 U.S.C. 1182 note) is amended by striking September 30, 2015 and inserting September 30, 2021.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on April 28, 2017. 3.Employment protections for physicians (a)In generalSection 214(l)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking Attorney General and inserting Secretary of Homeland Security; (2)in subparagraph (A), by striking Director of United States Information Agency and inserting Secretary of State;
 (3)in subparagraph (B), by inserting , except as provided in paragraphs (7) and (8) before the semicolon at the end; and (4)in subparagraph (C), by striking clauses (i) and (ii) and inserting the following:
					
 (i)the alien demonstrates a bona fide offer of full-time employment at a health facility or health care organization, which employment has been determined by the Secretary of Homeland Security to be in the public interest; and
 (ii)the alien— (I)has accepted employment with the health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals;
 (II)begins employment by the later of the date that is— (aa)90 days after receiving such waiver;
 (bb)90 days after completing graduate medical education or training under a program approved pursuant to section 212(j)(1); or
 (cc)90 days after receiving nonimmigrant status or employment authorization, if the alien or the alien’s employer petitions for such nonimmigrant status or employment authorization not later than 90 days after the date on which the alien completes his or her graduate medical education or training under a program approved pursuant to section 212(j)(1); and
 (III)agrees to continue to work for a total of not less than 3 years in the status authorized for such employment under this subsection unless—
 (aa)the Secretary of Homeland Security determines that extenuating circumstances, including violations by the employer of the employment agreement with the alien or of labor and employment laws, exist that justify a lesser period of employment at such facility or organization, in which case the alien shall demonstrate, not later than 90 days after the employment termination date (unless the Secretary determines that extenuating circumstances would justify an extension), another bona fide offer of employment at a health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals, for the remainder of such 3-year period;
 (bb)the interested State agency that requested the waiver attests that extenuating circumstances including violations by the employer of the employment agreement with the alien or of labor and employment laws, exist that justify a lesser period of employment at such facility or organization in which case the alien shall demonstrate, not later than 90 days after the employment termination date (unless the Secretary determines that extenuating circumstances would justify an extension), another bona fide offer of employment at a health facility or health care organization in a geographic area or areas which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals, for the remainder of such 3-year period; or
 (cc)if the alien elects not to pursue a determination of extenuating circumstances pursuant to item (aa) or (bb), the alien terminates the alien’s employment relationship with such facility or organization, in which case the alien shall demonstrate, not later than 45 days after the employment termination date, another bona fide offer of employment at a health facility or health care organization in a geographic area or areas, in the State that requested the alien’s waiver, which are designated by the Secretary of Health and Human Services as having a shortage of health care professionals, and agree to be employed for the remainder of such 3-year period, and 1 additional year for each termination under this subclause; and.
 (b)Allowable visa status for physicians fulfilling waiver requirements in medically underserved areasSection 214(l)(2) of such Act (8 U.S.C. 1184(l)(2)) is amended by amending subparagraph (A) to read as follows:
				
 (A)Upon the request of an interested Federal agency or an interested State agency for recommendation of a waiver under this section by a physician who is maintaining valid nonimmigrant status under section 101(a)(15)(J) and a favorable recommendation by the Secretary of State, the Secretary of Homeland Security may change the status of such physician to that of an alien described in section 101(a)(15)(H)(i)(B). The numerical limitations contained in subsection (g)(1)(A) shall not apply to any alien whose status is changed under this subparagraph..
 (c)Violation of agreementsSection 214(l)(3)(A) of such Act (8 U.S.C. 1184(l)(3)(A)) is amended by inserting substantial requirement of an before agreement entered into. (d)Physician employment in underserved areasSection 214(l) of such Act (8 U.S.C. 1184(l)) is amended by adding at the end the following:
				
					(4)
 (A)If an interested State agency denies the application for a waiver under paragraph (1)(B) from a physician pursuing graduate medical education or training pursuant to section 101(a)(15)(J) because the State has requested the maximum number of waivers permitted for that fiscal year, the physician’s nonimmigrant status shall be extended for up to 6 months if the physician agrees to seek a waiver under this subsection (except for paragraph (1)(D)(ii)) to work for an employer described in paragraph (1)(C) in a State that has not yet requested the maximum number of waivers.
 (B)Such physician shall be authorized to work only for the employer referred to in subparagraph (A) from the date on which a new waiver application is filed with such State until the earlier of—
 (i)the date on which the Secretary of Homeland Security denies such waiver; or (ii)the date on which the Secretary approves an application for change of status under paragraph (2)(A) pursuant to the approval of such waiver..
 (e)Contract requirementsSection 214(l) of such Act, as amended by subsection (d), is further amended by adding at the end the following:
				
 (5)An alien granted a waiver under paragraph (1)(C) shall enter into an employment agreement with the contracting health facility or health care organization that—
 (A)specifies the maximum number of on-call hours per week (which may be a monthly average) that the alien will be expected to be available and the compensation the alien will receive for on-call time;
 (B)specifies— (i)whether the contracting facility or organization will pay the alien’s malpractice insurance premiums;
 (ii)whether the employer will provide malpractice insurance; and (iii)the amount of such insurance that will be provided;
 (C)describes all of the work locations that the alien will work and includes a statement that the contracting facility or organization will not add additional work locations without the approval of the Federal agency or State agency that requested the waiver; and
 (D)does not include a non-compete provision. (6)An alien granted a waiver under this subsection whose employment relationship with a health facility or health care organization terminates under paragraph (1)(C)(ii) during the 3-year service period required under paragraph (1) shall be considered to be maintaining lawful status in an authorized period of stay during the 90-day period referred to in items (aa) and (bb) of subclause (III) of paragraph (1)(C)(ii) or the 45-day period referred to in subclause (III)(cc) of such paragraph..
 (f)Recapturing waiver slots lost to other statesSection 214(l) of such Act, as amended by subsections (d) and (e), is further amended by adding at the end the following:
				
 (7)If a recipient of a waiver under this subsection terminates the recipient’s employment with a health facility or health care organization pursuant to paragraph (1)(C)(ii), including termination of employment because of circumstances described in paragraph (1)(C)(ii)(III), and accepts new employment with such a facility or organization in a different State, the State from which the alien is departing may be accorded an additional waiver by the Secretary of State for use in the fiscal year in which the alien’s employment was terminated..
			4.Allotment of Conrad 30 waivers
 (a)In generalSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), as amended by section 3, is further amended by adding at the end the following:
				
					(8)
						(A)
 (i)All States shall be allotted a total of 35 waivers under paragraph (1)(B) for a fiscal year if 90 percent of the waivers available to the States receiving at least 5 waivers were used in the previous fiscal year.
 (ii)When an allotment occurs under clause (i), all States shall be allotted an additional 5 waivers under paragraph (1)(B) for each subsequent fiscal year if 90 percent of the waivers available to the States receiving at least 5 waivers were used in the previous fiscal year. If the States are allotted 45 or more waivers for a fiscal year, the States will only receive an additional increase of 5 waivers the following fiscal year if 95 percent of the waivers available to the States receiving at least 1 waiver were used in the previous fiscal year.
 (B)Any increase in allotments under subparagraph (A) shall be maintained indefinitely, unless in a fiscal year, the total number of such waivers granted is 5 percent lower than in the last year in which there was an increase in the number of waivers allotted pursuant to this paragraph, in which case—
 (i)the number of waivers allotted shall be decreased by five for all States beginning in the next fiscal year; and
 (ii)each additional 5 percent decrease in such waivers granted from the last year in which there was an increase in the allotment, shall result in an additional decrease of 5 waivers allotted for all States, provided that the number of waivers allotted for all States shall not drop below 30..
 (b)Academic medical centersSection 214(l)(1)(D) of such Act is amended— (1)in clause (ii), by striking and at the end;
 (2)in clause (iii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (iv)in the case of a request by an interested State agency— (I)the head of such agency determines that the alien is to practice medicine in, or be on the faculty of a residency program at, an academic medical center (as that term is defined in section 411.355(e)(2) of title 42, Code of Federal Regulations, or similar successor regulation), without regard to whether such facility is located within an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals; and
 (II)the head of such agency determines that— (aa)the alien physician’s work is in the public interest; and
 (bb)the grant of such waiver would not cause the number of the waivers granted on behalf of aliens for such State for a fiscal year (within the limitation in subparagraph (B) and subject to paragraph (6)) in accordance with the conditions of this clause to exceed three..
				5.Amendments to the procedures, definitions, and other provisions related to physician immigration
 (a)Visa eligibilityNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall amend guidance in the Foreign Affairs Manual to clarify that the expression of a future intention to seek a waiver under section 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)) by an alien coming to the United States to receive graduate medical education or training, as described in section 212(j) of such Act (8 U.S.C. 1182(j)), or to take examinations required to receive such graduate medical education or training, shall not, by itself, constitute evidence of an intention to abandon a foreign residence for purposes of obtaining a visa as a nonimmigrant or otherwise obtaining or maintaining the status of a nonimmigrant.
 (b)Applicability of section 212(e) to spouses and children of J–1 exchange visitorsSection 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)) is amended— (1)by inserting (1) after (e); and
 (2)by adding at the end the following  (2)A spouse or child of an exchange visitor described in section 101(a)(15)(J) shall not be subject to the requirements under this subsection solely on account of such spouse or child’s derivative nonimmigrant status to an exchange visitor who is subject to the requirements under this subsection..
				